Title: To Benjamin Franklin from Benjamin Franklin Bache, 27 July 1782
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher Grand Papa
Geneve ce 27 Juillet 1782
Je suis très ètonné de ce que vous ne m’aves pas ecrit il faut que vos affaires vous en empechent car je suis sur que vous ne m’oublies pas: Les affaires de Genêve sont remises en un assez Bon état et par consèquent je suis revenu de Gachet qui est comme je vous ai deja dit la Campagne du Frere de Monsieur de Marignac et nous allons j’espère Bientôt recomencer les etudes en Classe mais quand même nous n’y allons pas nous travaillons tout de meme. Je Languis Beaucoup que vous m’envôyés les exemples pour Bien écrire car je my appliquerai Beaucoup et Je vous prie de me Les envoyer Le plustôt possible et de me dire si vous voulè que J’achête le voyageur François qui a la verité coute Beaucoup plus que ce que vous m’aves donné (il coute 3 Louis et demi) mais cest un Livre qui m’amuseroit et m’instruiroit Beaucoup. Le fils de Monsieur Cramer de Lon, qui etoit dernierement a Paris vous presente Bien ses respect et vous assure qu’il est bien faché de ce que les affaires de Genêve l’ont fait partir de Paris sans prendre congé de vous. Je vous prirai Mon cher grand papa de donner a Johonnot et a moi un augmentation dargent nous ne vous demandons seulement ce que nous avions a paris qui fait trente sols d’ici nous avons a present 21 sols. Jai suspendu pendant le tems que nous etions à Gachet Le compte de mon argent ayant perdu le livre mais je le recomence. Mr et Mdme de Marignac vous presentent bien leurs respects. Mr Marignac Vous ayant ècrit si vous vouliez qu’il vous envoya mon compte et celui de Johonnot et n’ayant point reçu de reponse il m’a chargé de vous le demander.
Je suis Mon cher grand papa Votre tres Affectioné et très obeisant petit fils
B. Franklin Bache
Mes compliments a mon Cousin et a Cockran
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plénipotentiaire des / États unis de l’Amerique auprès / de Sa Majesté très chrétienne / recommandée à Monsieur Grand / Banquier ruë Montmartre / A Paris
